EXHIBIT 10.4(d)

CERTIFICATE OF AMENDMENT
OF THE SECRETARY OF
DATASTREAM SYSTEMS, INC.

The undersigned, C. Alex Estevez, being the duly elected, qualified and acting
Secretary of Datastream Systems, Inc. (“Datastream”) hereby certifies that, on
June 11, 1999 the Board of Directors of Datastream duly adopted resolutions
pursuant to which the 1997 European Stock Option Plan (Dutch, French and U.K.
Sub-Plan Versions) was amended to add the following definitions of “Change of
Control” and “Voting Securities” and to replace Section 8 in its entirety with
the following provisions regarding changes in capitalization of Datastream, and
to make all other revisions to such plans necessary to conform with the meaning
and intent of these definitions and provisions:

“Change of Control” means (i) an acquisition by any individual, entity or group
(within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Person”)) of beneficial ownership of 50 percent or more of the total
outstanding Voting Securities of Datastream, other than any acquisition by
Datastream or any employee benefit plan that Datastream sponsors, (ii) any sale,
exchange, merger, consolidation, reorganization, tender offer for shares of
Common Stock or other similar business transaction involving Datastream (a
“business transaction”), unless, following such business transaction, more than
50 percent of the total outstanding Voting Securities of Datastream (or other
entity surviving such business transaction) is then beneficially owned, directly
or indirectly, by all or substantially all of the Persons who were beneficial
owners of the Voting Securities of Datastream immediately before such business
transaction, and (iii) the sale or other disposition of all or substantially all
of the assets of Datastream, other than to a corporation with respect to which
following such sale or other disposition more than 50 percent of the total
outstanding Voting Securities of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were
beneficial owners of the Voting Securities of Datastream Immediately before such
sale or other disposition.

“Voting Securities” means the shares of capital stock of an entity entitled to
vote generally in the election of that entity’s directors.

Changes in Capitalization; Merger; Liquidation.

(a)    The number of shares of Common Stock reserved for the grant of Options;
the number of shares of Common Stock reserved for issuance upon the exercise or
payment, as applicable, of each outstanding Option; and the Exercise Price of
each outstanding Option shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a
subdivision or combination of shares of Common Stock or the payment of a stock


 



--------------------------------------------------------------------------------

dividend in shares of Common Stock to holders of outstanding shares of Common
Stock or any other increase or decrease in the number of shares of Common Stock
outstanding effected without receipt of consideration by Datastream.

(b)    In the event of or in anticipation by the Committee of a sale, exchange,
merger, consolidation, reorganization, tender offer for shares of Common Stock
or other similar business transaction involving Datastream, the Committee may
make such adjustments with respect to outstanding Options and take such other
action as it deems necessary or appropriate to reflect such sale, exchange,
merger, consolidation, reorganization, tender offer or other similar business
transaction including, without limitation, the substitution of new Options, the
termination or adjustment of outstanding Options, the acceleration of Options,
or the removal of restrictions on outstanding Options. Notwithstanding the
foregoing sentence, however, in the event of or in anticipation by the Committee
of a sale, exchange, merger, consolidation, reorganization, tender offer for
shares of Common Stock or other similar business transaction involving
Datastream that would result in a Change of Control, any Option granted
hereunder shall become fully vested and immediately exercisable in full, and
shall remain so, regardless of any provisions contained in the applicable Stock
Option Agreement with respect thereto limiting the exercisability of the Option
for any length of time or terminating the Option prior to the expiration of its
remaining term, subject to all the terms hereof and of the Stock Option
Agreement with respect thereto not inconsistent with this sentence; provided,
however, that such acceleration will not occur if, in the opinion of
Datastream’s accountants, such acceleration would preclude the use of “pooling
of interest” accounting treatment for a Change in Control transaction that (a)
would otherwise qualify for such accounting treatment, and (b) is contingent
upon qualifying for such accounting treatment. Any adjustment pursuant to this
section may provide, in the Committee’s discretion, for the elimination without
payment therefor of any fractional shares that might otherwise become subject to
any Option, but shall not otherwise diminish the then-current value of the
Option.

(c)    The existence of the Plan and the Options granted pursuant to the Plan
shall not limit or otherwise adversely affect in any way the right or power of
Datastream to make or authorize any adjustment, reclassification, reorganization
or other change in its capital or business structure, any merger or
consolidation of Datastream, any issue of debt or equity securities having
preferences or priorities as to the Common Stock or the rights thereof, the
dissolution or liquidation of Datastream, any sale or transfer of all or any
part of its business or assets, or any other corporate act or proceeding.


- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the 26 day of March, 2003.

  

 

 

DATASTREAM SYSTEMS, INC.





 

By: 


/s/ C. ALEX ESTEVEZ

 

 

 

--------------------------------------------------------------------------------

 

 

 

C. Alex Estevez
Secretary

 


- 3 -


 